TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 17, 2015



                                     NO. 03-15-00451-CV


                               Angela Brooks-Brown, Appellant

                                                  v.

                           USAA Texas Lloyd’s Company, Appellee




          APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the interlocutory order signed by the trial court on July 17, 2015. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and the court below.